


116 HR 8111 IH: Reducing Nefarious Crimes Act
U.S. House of Representatives
2020-08-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 8111
IN THE HOUSE OF REPRESENTATIVES

August 25, 2020
Mr. Quigley (for himself, Mr. Hastings, Ms. Norton, and Ms. Schakowsky) introduced the following bill; which was referred to the Committee on Oversight and Reform

A BILL
To amend title 5, United States Code, to increase the penalties for violating the Hatch Act, and for other purposes.


1.Short title; findings
(a)Short titleThis Act may be cited as the Reducing Nefarious Crimes Act or the RNC Act. (b)FindingsCongress finds the following:
(1)The U.S. Office of Special Counsel (OSC) found that Counselor to the President Kellyanne Conway violated the Hatch Act on numerous occasions by disparaging Democratic candidates for President in 2019, and in 2018 by advocating for and against candidates in the 2017 special election for Senate in Alabama. (2)Ambassador Nikki Haley, then serving as U.S. Ambassador to the United Nations, retweeted an endorsement by President Trump for a congressional candidate in 2017.
(3)In 2019, the OSC determined that former Secretary of the Interior Ryan Zinke violated the Hatch Act by posting a picture on Twitter that showed him in socks adorned with Trump campaign insignia. (4)In 2018, the OSC found six White House staff, Madeline Westerhout, Alyssa Farah, Jacob Wood, Raj Shah, Jessica Ditto, and Helen Aguirre Ferre, in violation of the Hatch Act for social media posts on their official Twitter accounts.
(5)In 2017, the OSC determined that White House Director of Social Media Dan Scavino violated the Hatch Act when he used Twitter to call for the defeat of a then-sitting Republican Member of the House. (6)Jared Kushner spoke at length during a television interview on how the impeachment trial benefitted President Trump politically.
(7)In 2019, Ivanka Trump used her official Twitter account to post political content relating to President Trump’s reelection campaign and Ms. Trump may have violated the Standard of Conduct that prevents White House employees to endorse any product. (8)White House Chief of Staff Mark Meadows and Senior Advisor to the President Stephen Miller criticized then-presumptive Democratic nominee for President, Joe Biden, during interviews while in their official capacity as White House staff.
(9)As President, Donald J. Trump has given numerous political speeches in which he disparages political opponents from the White House. (10)The President, Donald J. Trump, planned to give his acceptance speech for the Republican Nomination for President at the Republican National Convention on the White House grounds using Federal resources, thereby compelling Government employees to violate the Hatch Act on his behalf.
2.Increase in Hatch Act penalties
(a)In generalSection 7326 of title 5, United States Code, is amended— (1)in paragraph (1), by striking 5 years and inserting 7 years; and
(2)in paragraph (2), by striking $1,000 and inserting $50,000. (b)ApplicationThe amendments made by subsection (a) shall apply to any violation of section 7323 or 7324 of title 5, United States Code, occurring on or after the date of enactment of this Act.
3.White House grounds covered under Hatch ActSection 7324(a)(2) of title 5, United States Code, is amended by inserting after building the following: (including the White House and surrounding grounds, including the Rose Garden, but not including the executive residence).  